        Case 3:20-cv-01035-SI      Document 156    Filed 08/19/20   Page 1 of 10




ETHAN P. DAVIS
Acting Assistant Attorney General
BILLY J. WILLIAMS
United States Attorney
DAVID M. MORRELL
Deputy Assistant Attorney General
ALEXANDER K. HAAS
Director, Federal Programs Branch
JOSHUA E. GARDNER
Special Counsel
BRIGHAM J. BOWEN
Assistant Director, Federal Programs Branch
ANDREW I. WARDEN
Senior Trial Counsel
JEFFREY A. HALL
JORDAN L. VON BOKERN (DC 1032962)
KERI L. BERMAN
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel.: (202) 305-7919
Fax: (202) 616-8460

Attorneys for Defendants


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION



INDEX NEWSPAPERS, LLC, et al.,                    Case No. 3:20-cv-1035-SI
              Plaintiffs.                         OPPOSITION TO PLAINTIFFS’
                                                  MOTION TO STRIKE
                                                  DEFENDANTS’ SUPPLEMENTAL
       v.                                         DECLARATION
CITY OF PORTLAND, et al.,

              Defendants.
          Case 3:20-cv-01035-SI        Document 156        Filed 08/19/20     Page 2 of 10




   I.       Introduction

         After several untimely filings in their preliminary injunction motions practice, Plaintiffs

seek to exclude Federal Defendants’ rebuttal expert declaration on the basis of procedural

technicalities caused by their own strategic choices. The Court should deny Plaintiffs’

unsupported motion to strike and consider the Bishop declaration in its pursuit of the most

fulsome and accurate record in advance of a decision on the merits of the preliminary injunction

motion.

   II.      Background

         On August 6, 2020, the Court adopted the parties stipulated schedule for preliminary

injunction briefing and for the hearing on August 18, 2020. The Court also permitted expedited

discovery for purposes of that preliminary injunction motions practice. Plaintiffs filed their

opening motion, ECF No. 133, and the Kerlikowske declaration, ECF No. 135, which includes

42 paragraphs of testimony, early on the morning of Monday August 10, 2020, after the filing

deadline established by the Court, and after 3:00 a.m. EST, which is the time zone where

Defendants’ counsel work. Defendants filed their opposition to Plaintiffs’ motion less than three

days later on Wednesday August 12, 2020. After 5:00 p.m. on Friday August 14, 2020, Plaintiffs

filed their reply brief asserting for the first time that Mr. Kerlikowske was being offered as an

expert witness, and offered a supplemental declaration from Mr. Kerlikowske listing his

purported qualifications to provide expert testimony. During the preliminary injunction hearing

on Tuesday August 18, 2020, Defendants notified the Court and the other parties of their intent

to file a responsive expert declaration, the identity of the declarant, and the nature of the

declaration. Defendants filed that declaration, ECF No. 152, pursuant to the Court’s instruction,

at 3:03 p.m. on August 18. The rebuttal declaration contains testimony demonstrating that certain
           Case 3:20-cv-01035-SI        Document 156        Filed 08/19/20     Page 3 of 10




of Mr. Kerlikowske’s assertions are incorrect on the facts, inconsistent with Customs and Border

Protection’s (“CBP”) practices, and inconsistent with positions taken by Mr. Kerlikowske

himself while acting as the Commissioner of CBP.

   III.      Argument

   A. Defendants’ Rebuttal Declaration is not Untimely or Otherwise Procedurally

   Improper.

          “[E]vidence preclusion is, or at least can be, a ‘harsh[]’ sanction,” and should not lightly

be applied by the Court. R & R Sails, Inc. v. Ins. Co. of the State of Pennsylvania, 673 F.3d 1240,

1247 (9th Cir. 2012). Currently, the parties are operating under an expedited discovery schedule

that is outside the normal deadlines set by Federal Rules of Civil Procedure 26. Thus, there was

no specific deadline by which the Federal Defendants were required to submit the declaration at

issue pursuant to Rule 26(a) or (e), and no basis for discovery sanctions, specifically exclusion of

the declaration, under Rule 37(c)(1). See, e.g., Yakima Valley Mem. Hosp. v. Washington State

Dep’t of Health, No. CV-09-3032-EFS, 2012 U.S. Dist. LEXIS 198477, at *5 (E.D. Wash. May

18, 2012) (“Rule 37’s exclusionary function is thus only triggered when a party fails to comply

with Rule 26(a) or (e).”). Plaintiffs erroneously contend that the federal Defendants’ submission

of the Bishop declaration violates the Court’s August 6 briefing schedule, and then cite to cases

where a Rule 16 scheduling order has been violated. ECF No. 154 at 2. The Court’s August 6

briefing schedule set the dates for the submission of briefs; it does not purport to be a Rule

16(b)(1) scheduling order governing the disclosure of evidence. Indeed, the Court’s order lacks

any of the required content under Rule 16(b)(3)(A). It was entirely silent on the submission of

evidence, let alone rebuttal evidence. Indeed, it is Plaintiffs that violated that briefing schedule

by filing their moving brief and declaration of Mr. Kerlikowske on August 10. Plaintiffs cite to
         Case 3:20-cv-01035-SI        Document 156        Filed 08/19/20      Page 4 of 10




no authority for the proposition that rebuttal expert evidence submitted in connection with a

preliminary injunction is untimely and subject to exclusion where there is no scheduling order

dictating the timing of expert disclosures or reports. Plaintiffs’ claims of untimeliness based on

the Court’s briefing schedule should be summarily rejected. Moreover, the Court has not yet

issued its decision, and there were no other limits placed on the submission of evidence. Indeed,

the Court repeatedly advised the parties it was open to the submission of evidence the parties

wished to present. The Ninth Circuit has recognized that district courts have discretion to

consider evidence submitted after a preliminary injunction hearing but before the court’s

decision. See Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 881

(9th Cir. 2009) (holding that court did not abuse discretion in refusing to consider declaration

submitted after preliminary injunction proceeding because the litigant could have introduced it

between the time of the preliminary injunction hearing and the time of the decision).

       However, even if there had been deadlines applicable to this expedited discovery process,

Defendants’ allegedly late filing is substantially justified. See Fed. R. Civ. P. 37(c)(1). The

timing of Federal Defendants’ rebuttal declaration is an issue of Plaintiffs’ own making. As

explained above, Defendants were not aware that Mr. Kerlikowske would submit a declaration of

any kind until less than 72 hours before the filing of Defendants’ opposition, Defendants’ only

opportunity, under Plaintiffs’ view, to respond in writing to the preliminary injunction motion.

Contrary to Plaintiffs’ statements at the preliminary injunction hearing, moreover, Defendants

could only speculate that Plaintiffs were offering Mr. Kerlikowske as an expert witness until

Plaintiffs expressly identified him as such and submitted his supplemental declaration after

Defendants’ close of business on Friday August 14. Plaintiffs’ strategic delay deprived

Defendants of any meaningful opportunity to obtain further discovery, such as a deposition of
         Case 3:20-cv-01035-SI        Document 156        Filed 08/19/20      Page 5 of 10




Mr. Kerlikowske, to challenge his expertise through a Daubert motion, or to respond to

Plaintiffs’ inaccuracies and misrepresentations with anything other than a declaration from a

knowledgeable expert. Plaintiffs’ arguments to the contrary deliberately obscure the reality of the

time crunch Defendants faced and unreasonably conflate what is necessary to provide affirmative

fact testimony with rebuttal expert testimony.

       Not only is Defendants’ alleged delay substantially justified by the delay created by

Plaintiffs, but the reasonableness of the timing of Defendants’ filing is further supported by the

other circumstances surrounding this case. During the eight days between the filing of Plaintiffs’

declaration and the filing of Defendants’ rebuttal, Defendants simultaneously prepared their

preliminary injunction opposition, reviewed for responsiveness and privilege and produced in

whole or in part approximately 14,000 pages of discovery documents, responded to

interrogatories and requests for admissions, prepared additional declarations, identified an

appropriate rebuttal witness, and prepared the rebuttal expert declaration. Plaintiffs had at least

since the TRO was initially put in place, nearly a month, to retain experts and prepare witnesses

for the preliminary injunction hearing. Plaintiffs’ apparent argument that Defendants should have

rebutted an undesignated expert witness identified in less than three days is unreasonable, and

Defendants’ rebuttal within eight days is substantially justified.

       If the Court finds that the alleged delay in Defendants’ declaration is not substantially

justified, that delay is nevertheless harmless. See Fed. R. Civ. P. 37(c)(1). Even under Plaintiffs’

theory, and imagining that Defendants could have obtained a responsive declaration in a

completely unrealistic timeframe, there were at most six business days in which Defendants

could have filed the declaration at issue before it was actually filed, and less than five days in

which it could have been filed before Plaintiffs’ reply closed the preliminary injunction briefing.
         Case 3:20-cv-01035-SI        Document 156        Filed 08/19/20      Page 6 of 10




Thus, this supposedly late filing is entirely unlike those circumstances in which filings are

stricken because they come months after deadlines, days before trial, or require the reopening of

closed discovery. See, e.g., Ollier v, Sweetwater Union High Sch. Dist., 768 F.3d 843, 863 (9th

Cir. 2014). Furthermore it is unclear what Plaintiffs claim they would have done differently and

what would even have been feasible had Defendants submitted their rebuttal declaration on

either August 12 or August 14.

           B. Defendants’ Rebuttal Declaration Provides Expert Opinion Testimony

               i. Declarant Bishop is an Expert in CBP Practices and Procedures.

       Plaintiffs’ contention that Mr. Bishop is not an expert fares no better. 1 Plaintiffs contend

that Mr. Bishop is not an expert because “he does not claim to have any expertise in crowd

control or use of force in the context of civil disturbances, civil unrest, or demonstrations similar

to those taking place in Portland.” ECF No. 154 at 4-5. As Mr. Bishop explains in his

declaration, he oversees readiness, accountability, and operational performance of CBP law

enforcement personnel, and that the office he is responsible for us “responsible for articulating

CBP’s Use of Force Policy, establishing appropriate controls and standards, and training CBP

personnel on issues relating to weapons and other tactical equipment.” ECF No. 152, ¶ 3. Mr.

Bishop is more than qualified to offer rebuttal opinions concerning CBP’s Use of Force Policy

and Mr. Kerlikowske’s views about DHS’s use of force, and Plaintiffs’ challenge at most goes to

weight rather than admissibility. See Abarca v. Franklin County Water Dist., 761 F. Supp. 2d

1007, 1028 (E.D. Cal. 2011) (holding that “[g]aps in an expert witness’s qualifications or



1
  Contrary to Plaintiffs’ contentions, the Federal Vacancies Reform Act has nothing to do with
the witness acting as the Director of LESC. The FVRA provides rules relating to vacant
positions requiring presidential appointment. That is not the case for the Director of LESC.
Moreover, Mr. Bishop is a career employee of CBP and not a political appointee.
         Case 3:20-cv-01035-SI         Document 156        Filed 08/19/20      Page 7 of 10




knowledge generally go to the weight of the witness’s testimony, not its admissibility”) (quoting

Robinson v. GEICO Gen. Ins. Co., 447 F.3d 1096, 1100 (8th Cir. 2006). Indeed, Plaintiffs’ make

the wholly contradictory argument that Mr. Bishop’s declaration should be excluded for failure

to comply with Federal Rule of Evidence 702 when they argued in their preliminary injunction

reply brief that “courts may consider inadmissible evidence in ruling on a motion for a

preliminary injunction, and assign it whatever weight they deem appropriate.” ECF No. 144 at 9

(citations omitted). Plaintiffs cannot have it both ways, and their contention that Mr. Bishop

lacks the expertise to offer opinions in this matter lack merit.

                ii. Declarant Bishop Reviewed the Necessary Material to Form His Opinion.

        As a rebuttal expert, Mr. Bishop’s primary (and expedited) task was to respond to

Plaintiffs’ expert declaration, not to review the entirety of the litigation record. Plaintiffs’

demand that the witness review everything they would prefer states a preference, rather than a

basis for exclusion. Nor can Plaintiffs claim to have been prejudiced by Mr. Bishop’s reliance on

the CBP Use of Force Policy, Guidelines and Procedures Handbook and their apparent

complaint that Mr. Bishop’s declaration “does not even attach” that policy. Mr. Bishop was

discussing the publicly available use-of-force handbook that appears on CBP’s own website:

https://www.cbp.gov/sites/default/files/documents/UseofForcePolicyHandbook.pdf. Mr. Bishop

helpfully provided the author, title, date, and signatory of that publicly available report, ECF No.

152 at 4 n. 11; Plaintiffs could have found a copy of the document cited by entering the citation,

or even just “CBP use of force policy,” into a search engine and clicking on the first result. And

Plaintiffs’ own expert signed that publicly available policy, so he presumably could have

considered reviewing it before filing a purported expert declaration to which the policy he signed

was so relevant. Plaintiffs presumably do not believe that every publicly available document
         Case 3:20-cv-01035-SI        Document 156        Filed 08/19/20      Page 8 of 10




referenced in an expert declaration also must be attached to the declaration, as Mr.

Kerlikowske’s own declaration references several publications by name without attaching them.

ECF No. 135-1 at 2.

               iii. Declarant Bishop Rebuts Opinions Rendered by Declarant Kerlikowske

       Plaintiffs’ argument that the Bishop Declaration should be stricken for failing to rebut the

Kerlikowske declaration fails for several obvious reasons and appears to be primarily a vehicle

for Plaintiffs to repeat various opinions from that declaration. First and most obviously, the fact

that the Bishop declaration does not refute each and every assertion made by Mr. Kerlikowske in

his declaration does not mean that Mr. Bishop has not rebutted any of those assertions. For

example, Mr. Bishop clearly rebuts Mr. Kerlikowske’s reliance on past incidents of protesters

posing as press to claim that uses of force are unwarranted under the circumstances of the

protests. Bishop Decl. ECF No. 152 ¶ 13. Second, and more importantly, Plaintiffs do not

explain any legal basis for their contention that the Bishop declaration should be stricken on the

basis that it is not contradictory enough in their opinion to their own declaration. If anything, this

is a relevance objection, and as discussed above, Plaintiffs themselves argued in their reply to the

preliminary injunction motion, “The federal agents’ objections that Mr. Kerlikowske’s testimony

is ‘not appropriate or helpful’ or that he does not sufficiently explain his methods (Opp. at 20) go

to weight, rather than admissibility. In any event, courts may consider inadmissible evidence in

ruling on a motion for a preliminary injunction, and assign it whatever weight they deem

appropriate.” ECF No. 144 at 9.

       C. If Defendants’ Declaration is Stricken They will be Prejudiced.

       Finally, although there is no prejudice to Plaintiffs in allowing the Bishop declaration to

be considered, there is substantial prejudice to the Federal Defendants if the declaration is
          Case 3:20-cv-01035-SI       Document 156          Filed 08/19/20   Page 9 of 10




excluded. At the hearing on August 18, 2020, the Court expressed an opinion that Plaintiffs’

Kerlikowske declaration appeared to be reliable and that it established various factual points

relevant to the preliminary injunction motion. Plaintiffs also relied on the declaration during the

hearing and repeatedly stated that its assertions were undisputed by the Federal Defendants.

However, the Bishop declaration makes clear that there are numerous factual inaccuracies and

unsupported assertions in the Kerlikowske declaration. Excluding Federal Defendants’ rebuttal

declaration on the basis of an issue created by the Plaintiffs will deprive Federal Defendants of

any opportunity to challenge Plaintiffs’ improperly submitted evidence and will cause the Court

to render its preliminary injunction decision on the basis of incomplete and inaccurate

information.

   IV.      Conclusion

         The Court should deny Plaintiffs’ motion to strike and permit consideration of the Bishop

Declaration as part of the preliminary injunction record.
       Case 3:20-cv-01035-SI   Document 156   Filed 08/19/20   Page 10 of 10




Dated: August 19, 2020                    ETHAN P. DAVIS
                                          Acting Assistant Attorney General

                                          BILLY J. WILLIAMS
                                          United States Attorney

                                          DAVID M. MORRELL
                                          Deputy Assistant Attorney General

                                          ALEXANDER K. HAAS
                                          Director, Federal Programs Branch

                                          BRIGHAM J. BOWEN
                                          Assistant Director, Federal Programs Branch

                                          ANDREW I. WARDEN
                                          Senior Trial Counsel

                                          JEFFREY A. HALL
                                          /s/ Jordan L. Von Bokern
                                          JORDAN L. VON BOKERN (DC 1032962)
                                          KERI L. BERMAN
                                          Trial Attorneys
                                          U.S. Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, D.C. 20530
                                          Tel.: (202) 305-7919
                                          Fax: (202) 616-8460

                                          Attorneys for Defendants
